Citation Nr: 0837078	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  08-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a urinary disorder due 
to surgery for service-connected left knee strain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1994 to March 
1995. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  Additionally, the 
veteran was afforded a formal RO hearing during August 2007.  
A transcript of this hearing is also of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his urinary disorder was caused by 
surgery during February 2006 at a private facility for his 
service-connected left knee strain.

The Board notes that the veteran has submitted a letter from 
a VA staff urologist, which indicates that it is very 
possible that the veteran sustained an over-distension injury 
which caused a urinary disorder during surgery for his 
service-connected knee disability.  It does not appear that 
the physician reviewed the claims file when rendering his 
opinion, and his opinion is somewhat speculative.  Moreover, 
other evidence in the file notes the veteran had kidney 
stones in 2002 and was diagnosed with prostatitis a few weeks 
after his knee surgery.  Thus, the Board finds that the 
veteran should be afforded a VA examination with claims file 
review in order to ascertain the etiology of the veteran's 
urinary disorder.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with a urologist in order to 
ascertain whether the veteran's current 
urinary disorder is directly related to 
the surgery for his service-connected left 
knee condition.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  Specifically, the 
examiner should opine whether the 
veteran's urinary disorder is more likely, 
less likely, or at least as likely as not 
related to the veteran's left knee surgery 
performed during February 2006.  (The 
term, "as likely as not" does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is 
so evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.).  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




